Citation Nr: 0425575	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  96-33 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma of the head.  

2.  Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

C. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from July 1960 to September 
1974, including service in Vietnam.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the RO.  The veteran's 
notice of disagreement (NOD) on the heart claim was received 
in April 1996.  In this submission, the veteran also stated 
his belief that his basal cell carcinoma was due to his 
exposure to Agent Orange.  The statement of the case (SOC) on 
the heart claim was issued in May 1996.  The veteran's VA 
Form 9 was received in July 1996.  Also in July 1996, the 
veteran's NOD to the denial of basal cell carcinoma residuals 
was received.  The SOC was issued in August 1996, and 
included consideration of the veteran's contention that his 
basal cell carcinoma was due to Agent Orange.  The veteran's 
VA Form 9 was received in October 1996.  The veteran's 
requested local hearing was held on both issues in October 
1996.  In addition to appropriate notice and development 
instituted at each stage of the appellate process, a VCAA 
notice letter was mailed to the veteran in September 2002, 
and the claims were re-adjudicated via the August 2003 and 
April 2004 supplemental statement of the case (SSOC).  


FINDINGS OF FACT

1.  There is no competent medical evidence to link basal cell 
carcinoma to any incident of military service, nor is such 
shown within the applicable presumptive period following 
service.

2.  The veteran does not carry a current diagnosis that would 
qualify for presumptive service connection based on an 
exposure to herbicides.  

3.  The veteran does not have current heart disease or a 
heart condition that is linked to any incident of military 
service; nor is such shown within the applicable presumptive 
period following service.  

4.  The veteran's occasional atrial and ventricular ectopy 
complaints have not been etiologically linked to a current 
heart condition or heart disease. 


CONCLUSIONS OF LAW

1.  Basal cell carcinoma was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).

2.  A heart or cardiac disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. § 3.159 (2003).  

After VA receives an application that is at least 
substantially complete, VA must then provide notice of the 
information and evidence not of record that is necessary to 
substantiate the "claim," including which information and 
evidence that VA will seek to provide, and which information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Additionally, if an application 
for a benefit is incomplete, VA shall notify the claimant and 
the claimant's representative, if any, of the information 
necessary to complete the application.  38 U.S.C.A. 
§ 5102(b); see also 38 C.F.R. § 3.159(b)(2) (receipt of 
incomplete application triggers notice of information 
necessary to complete information).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted; 
therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini the Court noted that, where the initial unfavorable 
decision was rendered prior to the enactment of the VCAA, the 
AOJ did not err in failing to comply with the timing 
requirements of the notice.  However, the Court did note that 
in such cases, the veteran would still be entitled to "VCAA 
content-complying notice" and proper subsequent VA process.  
Pelegrini, 18 Vet App. at 120.

In this case, a VCAA specific letter was sent in September 
2002.  This letter advised the veteran of what was needed to 
substantiate his claims for service connection, what evidence 
he was responsible for submitting, what evidence VA would 
obtain, and of the need to advise VA of or to submit any 
evidence in his possession.   Thereafter, the RO adjudicated 
the claims and issued two SSOCs.  The veteran and his 
representative were also provided with a copy of the May and 
August 1996 SOC, and the March 1997, August 2003 and April 
2004 SSOCs.  These documents provided them with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf  

Thus, for all of the above reasons and bases, VA has met its 
duties to notify the veteran under 38 U.S.C.A. §§ 5102, 5103, 
Pelegrini, and 38 C.F.R. § 3.159.  As a plain review of these 
numerous documents makes clear, the veteran has been notified 
of the information required from him, of what he was 
responsible for providing, and what VA was responsible for.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(veteran only provided scant notice via adjudication letters, 
no additional VA notice, or VCAA specific letters were 
provided.)  VA's duty to notify the veteran has therefore 
been met under the facts and circumstances of this case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining relevant evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  This has been accomplished in 
the instant matter.  The veteran's service medical records, 
VA records, private records, and VA examination reports have 
been obtained and associated with the claims folder.  
Repeated development has been conducted at each stage of the 
appellate process, when the veteran notified VA that 
additional evidence may exist.  The duty to assist has been 
met.  

II.  Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2003); 
see Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Generally, to show a connection to service, the record must 
include (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

This includes certain conditions, such as cardiovascular 
disease and malignant tumors, that are presumed to have been 
incurred in service, if they manifest to a compensable degree 
within one year following discharge from service, unless 
there is probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that he currently manifests heart 
palpitations, racing heart, or his heart skipping a beat, and 
that he has had these symptoms ever since service.  He also 
claims that he has had symptoms of his diagnosed basal cell 
carcinoma since service, and that  he recalls being given 
skin cream or sunscreen, in service.  

A.  Residuals of Basal Cell Carcinoma

In this case, the Board has carefully reviewed the veteran's 
service medical records (SMRs).  While he frequently reported 
with ear complaints, there is no evidence of head or facial 
skin lesions in his SMRs.  Specifically, records dated 
February and March 1963 reveal that he was examined for left 
ear problems, and that a physical examination was performed.  
Despite this, and other SMR evidence of ear examinations, 
there is no evidence suggesting any abnormalities of the 
veteran's left temple area.  In fact, although the veteran 
was seen in May 1966 for a "fishhook in [right] cheek," 
there is no other evidence involving the skin of the 
veteran's face or temple area during service.  Further, 
although a December 1967 operation report shows that a 
umbilical herniorrhaphy was performed for a small tender mass 
in the center of the umbilicus, there is no other evidence 
showing that a mass of the left temple or face was at any 
time manifested.  Additionally, the August 1974 discharge 
examination report specifically finds that the veteran's 
skin, head, face and neck were clinically normal.  Moreover, 
he was noted to have scars on his abdomen and mid sternum, 
but there was no mention of any facial lesion or mass.

Outpatient treatment records from 1995 show the veteran with 
a suspicious lesion on the left temple in August 1995.  He 
was referred to dermatology.  The lesion was removed and 
diagnosed as a basal cell carcinoma.  

In a February 1996 VA sponsored examination, the veteran 
reported having a small lump on his left temple since 1971 or 
1972.  He stated that at that time, he applied a home remedy 
made from milk weed and the lesion seemed to disappear around 
1973.  He stated that since that time, he has had a recurring 
sore in the same area but it seemed to clear with the same 
home remedy.  Through the years the sore became large and in 
1995 he had it examined and removed.  Diagnosis rendered on 
examination was status post excision of basal cell carcinoma 
of the left lower forehead, with a well healed surgical scar 
and without evidence of recurrence.

While the veteran testified in October 1996 that he treated 
his skin problems since service himself with home remedies, 
there is no competent medical evidence of a nexus between the 
diagnosed basal cell carcinoma to the left lower forehead, 
and his period of service almost 30 years ago.  See Espiritu 
v. Derwinski, 2 Vet App 492 (1992) (while lay witnesses 
competent to testify to symptoms, they are not competent to 
provide medical opinions.)

Further, review of his SMRs show that he was frequently 
treated for a variety of conditions, and the absence of any 
complaint, diagnosis, assessment, or treatment of a skin 
condition or condition of the left temple area, during these 
14 years further preponderates against the claim for service 
connection for basal cell carcinoma.  

Additionally, although the veteran claims that his basal cell 
carcinoma is due to exposure to Agent Orange or herbicides, 
there is no medical evidence supporting this contention, and 
the veteran has not demonstrated that he has the medical 
expertise to draw this medical conclusion.  See 38 C.F.R. 
§ 3.303(d); Espiritu v. Derwinski, 2 Vet App 492 (1992); see 
also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) 
(veteran not precluded from establishing service connection 
with proof of actual direct causation.)  

Although presumptive service connection can be established 
for malignant tumors manifested to a compensable degree 
within on year following discharge from service, the 
competent medical evidence reveals the first presentation of 
basal cell carcinoma to be in 1995, many years after his 
discharge from service.  Moreover, basal cell carcinoma is 
not a condition which is presumed to be the result of 
exposure to herbicides under 38 C.F.R. §§ 3.307, 3.309.  
Thus, presumptive service connection under the herbicide 
regulations is not warranted.  

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim, or 
is in relative equipoise, in which case the claim is granted, 
or whether instead a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, 
as the preponderance of evidence is against the claim of 
service connection for residuals from basal cell carcinoma to 
the left forehead area, the claim is denied.  

B.  Heart condition 

Turning to the veteran's claim of service connection for a 
heart disability, the Board notes that the veteran did have 
complaints of heart palpitations, racing heart, or skipping a 
beat in service.  The current record also reflects such 
reports.  Specifically, the Board notes that the March 2004 
VA examination report concludes that the veteran most likely 
manifests the same symptoms today that he complained of in 
service.  38 U.S.C.A. § 5107.  

However, while the veteran contends that he manifests current 
heart disability due to these signs or symptoms, he has not 
so been diagnosed by a medical professional with an extant 
heart disorder that is due to service.  See Espiritu v. 
Derwinski, 2 Vet App 492 (1992).  

That is, although his accredited representative, in the 
August 2004 written brief presentation, argues that a severe 
rating is warranted under Diagnostic Code 7011, which 
evaluates diagnoses of sustained ventricular arrhythmias, and 
the veteran does carry a competent and probative diagnosis of 
occasional atrial and ventricular ectopy, the competent and 
probative medical evidence does not show that a current heart 
or cardiac disability is manifested.  (Italics added).  

In brief, the veteran was diagnosed only with occasional 
ectopy, not the sustained ventricular arrhythmias that are 
required by VA's Schedule of Rating Disabilities, for an 
evaluation under Diagnostic Code 7011.  See 38 C.F.R. § 4.104 
(DC 7011).  

While the veteran's SMRs do disclose that he reported a sharp 
pain in his chest, they also show that he was evaluated for 
tuberculosis, and that he was assessed with left pleuritic 
chest pain due to sinus congestion, which self treated.  
(August 1974 discharge examination report.)  Additional SMRs 
include an October 1961 chest x-ray report, showing that 
there were faint irregular radiodensities in the left lower 
lung field, which may or may not be clinically significant.  
A repeat test was administered the same month, and there was 
reportedly no evidence of pathology or present clinical 
significance.  A May 1963 chest x-ray report shows that no 
abnormalities were noted.  An August 1963 report shows that 
chest films were interpreted as reflecting increased 
bronchovascular markings, with no lung disease noted.  An x-
ray report conducted when the veteran was 22 years old 
(undated) shows that his heart was reportedly normal.  Prior 
to the veteran's discharge, a September 1973 echocardiogram 
study was conducted due to chest pain.  The examiner found 
that the veteran's study was normal.  

In January 1996, the veteran was evaluated for the purposes 
of establishing a VA Agent Orange registry examination.  He 
was assessed with cardiac arrhythmia.  This examination, 
however, is alleged by the veteran to be so cursory that only 
his blood was taken, and no physical examination was 
performed (October 1996 hearing transcript.)  Additionally, 
the Board's review of the record finds that any physical 
examination, if undertaken, was less thorough and detailed 
than the March 2004 VA compensation and pension examination, 
which was ordered to address the question at issue.  Thus, 
this diagnosis is accorded a very low probative value.  

A January 1996 VA examination report shows that the veteran 
was diagnosed with premature ventricular contractions, 
intermittent.  This diagnosis was rendered after the examiner 
obtained subjective complaints and reviewed reports of a 
stress test and an echocardiogram, which was described as 
being within normal limits.  (Italics added.)  

In September 1996, the veteran was afforded a VA post 
traumatic stress disorder (PTSD) examination.  He reported an 
irregular heart beat, with skipped beats, and, at other 
times, a racing heart feeling.  

A February 1997 VA outpatient treatment note shows that the 
veteran was prescribed Albuterol for his bronchial asthma.  

Numerous PTSD clinic treatment notes reveal that the veteran 
is reportedly on a beta blocker for arrhythmia.  However, 
this Axis III diagnosis was provided in the context of PTSD 
clinic notes by readjustment counselors with a "B.A." and 
"M.S.W."  There is no evidence that this diagnosis was 
provided after evaluation of the veteran's numerous tests, or 
after a physical examination of the veteran.  It is therefore 
akin to a bare transcription of medical history, and is not 
accorded much probative weight.  LeShore v. Brown, 8 Vet. 
App. 406 (1995) (lay history unenhanced by any additional 
medical comment by the examiner not competent medical 
evidence).

There is also no evidence that this diagnosis was adopted by 
a physician after evaluation of the veteran's numerous 
studies, medical records, or after an objective examination 
of the veteran.  In fact, the evidence shows the opposite.  
VA outpatient treatment records reveal that his cardiac 
examinations were normal.  His heart rate was "68 and 
regular" at his December 2003 diabetes mellitus VA 
examination. 

The veteran was afforded a VA compensation and pension 
examination to further address this question, in March 2004.  
The VA examiner found that while the veteran's reported 
symptoms were likely the same as those he reported in 
service, that there was, nonetheless, no underlying heart 
condition.  

Specifically, the VA examiner stated:  

The veteran has been found to have an 
arrhythmia consisting of occasional 
atrial and ventricular ectopy.  Given the 
absence of any clinical evidence of 
underlying structure or ischemic heart 
disease, this is a benign condition, and 
does not carry a bad prognosis.  There is 
no evidence of any underlying heart 
condition at the present.  I suspect that 
the veteran may very well be experiencing 
the same symptoms that he experienced in 
the service, however, these symptoms do 
not necessarily indicate any underlying 
heart disease and apparently the 
veteran's testing has failed to reveal 
any evidence of such condition.  

Diagnosis rendered was atrial and ventricular ectopy, with no 
evidence of any coronary artery disease or valvular heart 
disease.  He further stated that there was no limitation in 
function from this condition.

The Board finds this medical examination so probative of the 
matter at hand that it is dispositive.  This is because it is 
the most recent evidence of record, it considers all of the 
veteran's complaints since service, as well as all of the 
reports, testing, and medical evidence.  It is also thorough 
and complete in its physical examination, review, and 
discussion.  This examination was conducted by a medical 
doctor, and not a student or others in social work (whose 
goal was to treat the veteran's mental state.)  Finally, the 
examiner specifically addressed the issues at hand, and noted 
that while the veteran may be experiencing the same 
complaints, that there was "no evidence of any underlying 
heart condition at the present."  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Moreover, Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110; 1131.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

Here, the examiner has indicated that there is no functional 
limitation from the veteran's condition.  As noted previously 
VA compensation benefits are payable for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty while in active service.  38 U.S.C.A. 
§ 1110 (West 2002).  Here the evidence shows that the 
veteran's atrial and ventricular ectopy does not result from 
heart disease, causes no limitation of function, and there is 
no evidence despite testing of any underlying heart disorder.  
Therefore, as the preponderance of the competent, probative 
evidence is against the claim, service connection for a heart 
disability is denied.  


ORDER

Service connection for basal cell carcinoma of the head is 
denied.  

Service connection for a heart condition is denied.  



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
